Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application. 
Election/Restriction
Applicant's election with traverse of Group I, claims 1-9, and 12-15, drawn to a compound having a core fused ring structure represented by formula (Ia) 
    PNG
    media_image1.png
    167
    216
    media_image1.png
    Greyscale
, in the reply filed on 06/22/2022 is acknowledged. The traversal is on the grounds that Groups I and II relate to a single general inventive concept because the recitation in claim 10 of “is a residue of the photochromic compound of claim 1” does not mean a small part that remains of the compound of claim 1 but it means that, independently for each PC, there is a single bond extending between L and one of Ring-A, Ring-B, M or Position-3 of Formula (Ia), and that this would be unambiguously understood and recognized by a skilled artisan. Applicant’s arguments have been carefully considered but have been found unpersuasive. The above meaning that Applicants have provided for the recitation of claim 10 of “is a residue of the photochromic compound of claim 1” is not found in the original specification. The ordinary skilled artisan would not have arrived at such definition because there’s no guidance in the specification or claims that that is what is meant. The particular bonds denoted by Applicants are not even disclosed in claim 1 as being bonding sites.  Claim 10 could have recited that PC is a photochromic compound of claim 1 however, it recites it’s a residue of the photochromic compound of claim 1. To have a residue, some parts or part of the compound would be removed. A residue could be, for example, a compound without ring B, or without ring A, or without the pyran ring; and this is not a compound of claim 1. In addition, as can be seen by all the definitions and requirements in Group II (claim 10), the compounds of Group II are different from the compounds of Group I (claim 1). In Group II, there must be at least two residues of the compound of claim 1, there must be a multivalent polymer, and a multivalent compound that’s non-polymeric. In addition, the claims are not drawn to one of the combinations of categories considered to have unity of invention pursuant to 37 CFR 1.475(c).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/22/2022.
Pursuant to Applicant’s response claims 1-9 and 12-15 are treated on the merits in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are drawn to a compound. In claim 1, line 1, the term "compound having a core fused ring structure represented by Formula (Ia)" is interpreted as open language. See the guidance of the claims. This language makes the claims indefinite for the reasons below. In claims 1-3, the terms “M comprises Si or Ge”, “Ring A and Ring B comprise”, in claim 3, the term “Y2 comprises”, in claim 4, the term “each group Y1 and Y2 comprises” and “B and B’ each independently and optionally comprise” make the claims indefinite because it is unclear what other alternatives are intended to be encompassed by the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” rather than “comprising”, “having” or “including”. Pursuant to MPEP 2173.05(h), if a Markush grouping requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 USC 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Terms “having” and “comprising” allow for inclusion of indefinite number of members. A Markush grouping may include a large number of alternatives or embodiments. However, as in the instant case, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the compounds defined by the Markush group. Claims 12-15 depend of claim 1 and contain the same issues as claim 1. As such, the rejection of claims 1-4 and 12-15 under 35 USC 112(b) as indefinite is appropriate. 
Claims 1 and 2 appear to claim a scope of compounds wherein Si and Ge do not have further substituents.  The structures of claim 1 and 2 are incomplete and can’t exist because Si and Ge are tetravalent in these compounds. The divalent Si atom and Ge atom depicted in the structures do not have a complete valence. Appropriate correction is required.
In claim 3, at numeral (iii), what aryl is the following phrase referring to?
 “wherein the aryl group is phenyl or naphthyl”.
In claim 3, at numeral (iv) it’s unclear what is meant by “including the spirocarbon atom”. The one common atom of the spirocycle formed by M, R3 and R4 together is a Si or Ge, not a carbon.
In claim 3, at the definition for Y2 it’s unclear what is meant by “residue of a ring-opened cyclic monomer”, “ring-opened cyclic ester monomer” and “ring-opened cyclic carbonate monomer”. It’s unclear what particular structures are encompassed by these terms. Note that in the specification and claim 5 the “ring-opened cyclic monomer” is a ring.
In claim 4 the scope of “a reactive substituent” is unclear. See 
    PNG
    media_image2.png
    28
    138
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    165
    media_image3.png
    Greyscale
. A chemist artisan would consider that methyl and the hydrogen atom are non-reactive substituents.  However, methyl can react with, for example, halogens, and the hydrogen atom can be removed and replaced under appropriate conditions. The scope of the intended substituent(s) for the term “reactive substituent” is unclear.
For claim 4, at the recitation of “a polyether represented by the following Formula (a)” R8’ definition ends in “and the reactive substituent”. This is unclear and lacks antecedent basis for R8’.
In claim 4 the phrase “liquid crystal mesogens” represents functional language which makes the claim ambiguous. The IUPAC Goldbook defines mesogen as “A compound that under suitable conditions of temperature, pressure, and concentration can exist as a mesophase or, in particular, as a liquid-crystal (LC) phase.”
Source: PAC, 2002, 74, 493. (Definitions of basic terms relating to polymer liquid crystals (IUPAC Recommendations 2001)) on page 497.
IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook.
While some mesogenic groups are known in the art, one of ordinary skill in the art would not be able to determine the scope of the subject matter covered by this term because it depends on various suitable conditions, as above. The claim language does not set forth well-defined boundaries.
In claim 4 the term “C1-C18acetyl” at page 75 of 87 is ambiguous. Acetyl is the group -C(O)CH3. It’s thus unclear what C1-C18 in acetyl represents.
In claim 4 at the definition for T it’s unclear what groups are “organofunctional radicals” and “organofunctional hydrocarbon radicals”. The specification does not define it and one of ordinary skill would not be able to determine what is included and excluded.
In claim 4 at the definition for S1-S5 the group 
    PNG
    media_image4.png
    27
    63
    media_image4.png
    Greyscale
 does not have a complete valence and cannot exist. Si is tetravalent.
In claim 4 at the definition of variable P it’s unclear what is meant by “thio”. Is this thiol, thiophenyl, thiopental, thiosulfate, etc.? The term “thio” is a prefix.
In claim 4 the following terms make the claim ambiguous: 
    PNG
    media_image5.png
    131
    554
    media_image5.png
    Greyscale
. It is unclear what is encompassed by the term “derivative” of the above groups. The term “derivatives” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Merriam-Webster’s Dictionary defines “derivative” as “a chemical substance related structurally to another substance and theoretically derivable from it” and “a substance that can be made from another substance”. One of ordinary skill could not ascertain and interpret the metes and bounds of the patent protection desired as to these terms. 
In regards to the above term “divalent” it is not possible for P to be a divalent group because as can be seen in formula (III) variable P is monovalent.
In claim 4 the definition for P is unclear because it does not allow persons of ordinary skill in the art to envision what P is and isn’’t:

    PNG
    media_image6.png
    83
    558
    media_image6.png
    Greyscale
.
Persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the compounds for P in this definition. In addition, “reactive groups” is indefinite for the reasons previously disclosed. 
In claim 4, at the definition for Y1 and Y2 it’s unclear what is meant by “residue of a ring-opened cyclic monomer”, “ring-opened cyclic ester monomer” and “ring-opened cyclic carbonate monomer”. It’s unclear what particular structures are encompassed by these terms. In the specification and claim 5 the “ring-opened cyclic monomer” is a ring?
In claim 5 the scope of “a reactive substituent” is unclear. See 
    PNG
    media_image2.png
    28
    138
    media_image2.png
    Greyscale
, “reactive substituent R”. A chemist artisan would consider that methyl and the hydrogen atom are non-reactive substituents.  However, methyl can react with, for example, halogens, and the hydrogen atom can be removed and replaced under appropriate conditions. The scope of the intended substituent(s) for the term “reactive substituent” is unclear.
In claim 5, the definition for Y1 and Y2 is unclear.  The definition says “each cyclic ester monomer of each ring-opened cyclic ester monomer” and presents a cyclic molecule of formula 
    PNG
    media_image7.png
    182
    233
    media_image7.png
    Greyscale
. What is required here, a linear ester or a cyclic ester and where is the point of attachment? Formula (A) has all complete valences. The definition also says “each cyclic carbonate monomer of each ring-opened cyclic carbonate monomer” and presents a cyclic molecule of formula (B) 
    PNG
    media_image8.png
    188
    229
    media_image8.png
    Greyscale
. What is required, a linear carbonate or a cyclic carbonate? Formula (B) has all valences filled so where is the point of attachment?  
	In claim 6 the definitions for Y1 and Y2 are unclear. As above, the terms “each cyclic ester monomer of each ring-opened cyclic ester monomer” and “each cyclic carbonate monomer of each ring-opened cyclic carbonate monomer” are ambiguous, even more so followed by a list of apparently cyclic compounds. In addition, what is ketodioxanone, propylene caronate and 1,2-dioxepan-2-one?
The dependent claims are rejected for containing the same indefinite issues.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 describes the structure of formula (IIa) wherein position 3 is substituted by two hydrogen atoms. Claim 4 depends of claim 3 and claim 4 presents additional substituents B and B’ in position 3 of the structure. Therefore, claim 4 does not further limit the subject matter of claim 3. Claim 6 recites that Y1 and Y2 are dilactones but this option is not found in the structures of formulae (A) and (B) of claim 5. Thus, claim 6 does not further limit the subject matter of claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a lack of written description rejection.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

The claimed genus is drawn to a compound having a core ring structure of formula 
    PNG
    media_image9.png
    224
    297
    media_image9.png
    Greyscale
, of formula (Ib), of formula (IIa) and of formula 
    PNG
    media_image10.png
    297
    429
    media_image10.png
    Greyscale
wherein R1, R2, R3, R4, B, B’ Y1, Y2, P, formula (a) and L1 and are not adequately described. These variables encompass an innumerable amount of groups of any sizes, lengths, types and amounts of atoms. Representing the whole genus of these claimed compounds there is solely one compound: 
    PNG
    media_image11.png
    279
    332
    media_image11.png
    Greyscale
.
The guidance in the specification and the one species made does not present a full, clear and concise description of the scope of the variables claimed. 
“The examples and description should be of sufficient scope as to justify the scope of the claims”.   See MPEP § 608.01(p). The MPEP 2163 defines what constitutes a satisfactory disclosure of a “representative number of species”:
“Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994).
If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”.
           The only species described in the specification is not a representative sample of the claimed genus because due to the enormous breadth of the genus and variables there is substantial variation in the compounds and the specification lacks sufficient variety of species to reflect the variance within the genus. 
        The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not disclose a representative number of working species of the genus, it does not describe in sufficient detail which are the compounds with the claimed function and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The specification describes a genus that provides broad areas of future research and speculation. Note a recent decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, at p.1171: "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Later on the same page is stated:" And again in Enzo we held that generic claim language in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F ,3d at 968".
Conclusion
Claims 1-9 and 12-15 are rejected. No claims is in condition for allowance.
Pertinent prior art but which does not read on the instant invention: US 8,933,220.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626